Citation Nr: 0333709	
Decision Date: 12/03/03    Archive Date: 12/15/03

DOCKET NO.  00-14 522A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

Theresa M. Catino, Counsel


REMAND

On April 30, 2003, the Board of Veterans' Appeals (BVA or 
Board) ordered further development in your case.  Thereafter, 
your case was sent to the Board's Evidence Development Unit 
(EDU), to undertake the requested development.  

Prior to May 1, 2003, the Board's regulations provided that 
if further evidence, clarification of the evidence, 
correction of a procedural defect, or any other action was 
essential for a proper appellate decision, a Board Member or 
panel of Members could direct Board personnel to undertake 
the action essential for a proper appellate decision.  See 38 
C.F.R. § 19.9(a)(2) (2002).  

However, on May 1, 2003, the United States Court of Appeals 
for the Federal Circuit ("Federal Circuit") invalidated 38 
C.F.R. § 19.9(a)(2), in Disabled American Veterans v. 
Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003) 
(hereinafter "DAV").  The Federal Circuit held that 38 
C.F.R. § 19.9(a)(2), in conjunction with the amended rule 
codified at 38 C.F.R. § 20.1304, was inconsistent with 38 
U.S.C. § 7104(a), because 38 C.F.R. § 19.9(a)(2), denies 
appellants "one review on appeal to the Secretary" when the 
Board considers additional evidence without having to remand 
the case to the agency of original jurisdiction (AOJ) for 
initial consideration, and without having to obtain the 
appellant's waiver.  

Following the Federal Circuit's decision in DAV, the General 
Counsel issued a precedential opinion, which concluded that 
DAV did not prohibit the Board from developing evidence in a 
case before it, provided that the Board does not adjudicate 
the claim based on any new evidence it obtains unless the 
claimant waives initial consideration of such evidence by 
first-tier adjudicators in the Veterans Benefits 
Administration (VBA).  VAOPGCPREC 1-03.  Based on this 
opinion, the Board continued, for a short time, to request 
development via the Board's EDU.  

Recently, in light of the Federal Circuit Court's decision 
and other policy considerations, the Department of Veterans 
Affairs (VA) determined that VBA would resume all development 
functions.  In other words, aside from the limited class of 
development functions that the Board is statutorily permitted 
to carry out, see 38 U.S.C.A. §§ 7107(b), 7109(a), all 
evidence development will be conducted at the regional office 
(RO) level.  

In the event that you appeared at a hearing before a Veterans 
Law Judge (VLJ) other than the VLJ signing this remand, be 
advised that if your case is returned to the Board, it will 
be reassigned to the VLJ who conducted your hearing.

Accordingly, this matter is REMANDED to the RO for the 
following:  

1.  Please obtain the veteran's complete 
clinical records relating to his 
service-connected psychoneurosis and 
anxiety state as well as for his lung 
cancer, brain metastasis, and cerebral 
hemorrhage from the San Francisco VA 
Medical Center (VAMC) from April 1944 to 
his death in January 1981.  

2.  Thereafter, the claims folder should 
be forwarded to a VA psychiatrist for 
review in conjunction with the 
appellant's claim.  According to the 
death certificate, the veteran died in 
January 1981 from a cerebral hemorrhage 
due to brain metastasis and lung cancer.  
At the time of the veteran's death, 
service connection was in effect for 
psychoneurosis and an anxiety state, 
which had been evaluated as 10 percent 
disabling since June 1949.  At the 
January 2003 personal hearing, the 
appellant (the veteran's widow) testified 
that the veteran's service-connected 
psychiatric disorder caused him to 
increase his smoking, which, in turn, led 
to the lung cancer which contributed to 
his demise.  Thus, the examiner is asked 
to render an opinion as to whether it is 
as likely as not that the veteran's 
service-connected psychoneurosis and 
anxiety state caused him to increase his 
smoking habit.  In rendering such an 
opinion, the examiner's attention is 
directed to the service, and 
post-service, medical records, including 
those reports obtained pursuant to 
paragraph 1 of this memorandum.  Complete 
rationale for all opinions expressed, and 
conclusions reached, should be included 
in the report.

3.  In addition, the veteran's claims 
folder should be forwarded to a VA 
respiratory specialist for review in 
conjunction with the appellant's claim.  
The respiratory specialist should be 
informed that the veteran's death 
certificate indicates that the veteran 
died in January 1981 from a cerebral 
hemorrhage due to brain metastasis and 
lung cancer and that, at the time of his 
death, service connection had been in 
effect for psychoneurosis and an anxiety 
state, which had been evaluated as 
10 percent disabling since June 1949.  
Also, the respiratory specialist should 
be notified that the appellant (the 
veteran's widow) has contended that the 
veteran's service-connected psychiatric 
disorder caused him to increase his 
smoking, which, in turn, led to the lung 
cancer which contributed to his demise.  

The examiner should obtain from the 
veteran's claims folder his detailed 
clinical history as well as his history 
of tobacco use prior to, during, and 
since, his active military duty 
(including specific references to the 
time and duration of any periods when he 
may have stopped or tried to stop his use 
of tobacco).   
 
After reviewing the veteran's claims 
folder, the examiner should express an 
opinion as to whether it is at least as 
likely as not that the veteran acquired a 
dependence on nicotine during service and 
whether it is at least as likely as not 
that any such nicotine dependence which 
arose during service may be considered 
the proximate cause of the lung cancer 
which occurred after service.  If the 
physician determines that the veteran 
does not have service-related nicotine 
dependence or that he does have 
service-related nicotine dependence but 
that it is not the proximate cause of his 
lung cancer, the examiner should express 
an opinion as to whether it is at least 
as likely as not that the veteran's lung 
cancer is related in any other way to his 
active military duty.  In rendering such 
an opinion, the examiner's attention is 
directed to the service, and 
post-service, medical records, including 
those reports obtained pursuant to 
paragraph 1 of this memorandum.  Complete 
rationale for all opinions expressed, and 
conclusions reached, should be included 
in the report.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record.  If any benefit sought on appeal 
remains denied, the appellant and 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.



		
	R. GARVIN
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).



